[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR ADVICE #114
The plaintiff has filed a motion for advice, arguing that Dean Danas is not entitled to the protections of the Soldiers and Sailors Relief Act of 1940, 50 U.S.C. App. § 501 et seq. The plaintiff cites § 532 in support of its argument. Section 532 (1) provides that the section applies "only to obligations secured by mortgage . . . owned by a person in the military service at the commencement of the period of military service and still so owned by him which obligations originated prior to suchperson's period of military service." (Emphasis added.)
According to the sheriff's return, Dean Danas had been in the military for fifteen years by July 15, 1997. Therefore, Dean Danas has been in the military since approximately 1983. According to the complaint Dean Danas did not acquire any interest in the subject property until 1985, after he had entered the military.
Therefore, the court finds that § 532 of the Soldier's and Sailor's Relief Act of 1940 is not applicable here. The plaintiff has failed to submit argument as to whether § 520 of the Act and, per force, Practice Book § 17-21, are also not applicable. Therefore, the court's ruling is limited only to finding that here, § 532 of the Act is inapplicable.
BALLEN, J.